Citation Nr: 0519889	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-20 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Montgomery GI Bill Chapter 30 education 
benefits prior to December 22, 1998.


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
April 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted entitlement to Montgomery GI 
Chapter 30 education benefits as of December 22, 1998.  The 
veteran appeals this determination and asserts that he is 
entitled to Chapter 30 benefits for an apprenticeship program 
that he began in July 1996.


FINDINGS OF FACT

1.  The veteran began participation in a VA certified 
apprenticeship program on July 28, 1996.

2.  The veteran applied for VA Chapter 30 education benefits 
on December 22, 1999.


CONCLUSION OF LAW

Criteria for a commencement date prior to December 22, 1998, 
for Chapter 30 education benefits have not been met.  
38 U.S.C.A. § 3672 (West 2002); 38 C.F.R. § 21.7131 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served honorably in the United States Air Force 
from September 1992 to April 1996.  On July 28, 1996, he 
began an apprenticeship program with the Cincinnati Fire 
Department.  The veteran asserts that he was unaware of 
eligibility for VA education benefits upon his enrollment in 
the course, but later found out from a colleague that the 
apprenticeship program was certified for educational benefits 
purposed under the Montgomery GI Bill.  Unfortunately, upon 
inquiry with the Cincinnati Fire Department, the veteran was 
advised by an employee of the Cincinnati Fire Department that 
his educational program was not certified for VA benefits.  
As a consequence, he did not submit an application for VA-
administered educational benefits upon entry into the 
apprentice program in 1996.

The record reflects that the veteran first submitted an 
application for Chapter 30 education benefits on December 22, 
1999.  Although he asserts that he obtained forms from VA in 
1996 with respect to educational benefits for his 
apprenticeship program, he did not submit either a formal or 
informal claim at that time.  Specifically, the veteran did 
not submit any form of correspondence that could be construed 
as a request for Chapter 30 benefits prior to submission of 
his application on December 22, 1999.  Additionally, even 
though the veteran contends that he and his colleagues in the 
apprentice program at the Cincinnati Fire Department began 
taking steps necessary to have their program accredited with 
VA in 1997, there is no evidence to suggest that he filed 
either a formal or informal claim for Chapter 30 benefits 
prior to December 22, 1999.

The veteran credibly testified before the Board in March 2005 
that he first made contact with VA in approximately 1996 with 
respect to obtaining Chapter 30 benefits, that he signed his 
application for benefits on October 30, 1999, and that his 
apprenticeship program actually had proper accreditation 
prior to his beginning the program in 1996.  At that hearing, 
the veteran submitted evidence of the apprentice program's 
accreditation and waived review of this documentation by the 
RO.

The Board fully acknowledges the veteran's efforts prior to 
December 22, 1999, to determine whether or not he was 
entitled to Montgomery GI education benefits.  Unfortunately, 
each request to determine entitlement prior to December 22, 
1999, appears to have been made to his educational 
institution and not to VA.  As noted above, his contact with 
VA prior to December 1999 cannot be construed as an informal 
claim because there is nothing in the record showing that the 
veteran made his desire to have Chapter 30 benefits paid 
prior to the submission of his application known to VA; 
communication regarding forms and accreditation is not an 
expression of a desire to claim or to apply for VA-
administered educational assistance as is required by 38 
C.F.R. Section 21.1029(d) in order to find that an informal 
claim has been filed.  

38 C.F.R. Section 21.7131(a)(1) requires a commencement date 
of Chapter 30 education benefits be assigned as the latter of 
the following dates: (i) the date the educational institution 
becomes properly certified; (ii) one year before the date of 
claim as determined by 38 C.F.R. Section 21.1029(b); (iii) 
the effective date of the approval of the course; (iv) one 
year before the date VA receives approval notice for the 
course; or (v) November 1, 2000, if paragraph (p) of this 
section applies to the individual.  38 C.F.R. Section 
21.1029(b) states that the date of claim is the date on which 
a valid claim or application for educational assistance is 
considered to have been filed with VA.

Considering the evidence and regulations as set forth above, 
the Board finds that paragraph (p) of Section 21.7131 does 
not apply to this veteran so the possibility of assigning 
November 1, 2000, as the commencement date is not for 
application.  As for the remainder of the options, the Board 
finds that the veteran applied for educational assistance on 
December 22, 1999, for a program that was already certified 
and approved by VA.  As such, the latest possible date of 
commencement is one year before the date the veteran's claim 
was received because the dates of certification and approval 
are presumably prior to December 22, 1998 as per the 
veteran's credible testimony and the evidence of record.  
Consequently, the Board has no alternative but to assign the 
date of December 22, 1998, as the commencement of benefits as 
per 38 C.F.R. Section 21.7131.

In determining that December 22, 1998, is the absolute 
earliest date that may be assigned as the commencement date 
for the veteran's Chapter 30 educational benefits, the Board 
considered all applicable regulations in an effort to find 
any exception to the rules as this veteran very credibly 
asserted that he began taking steps to obtain VA-administered 
educational benefits upon entry into his apprenticeship 
program in 1996.  Unfortunately, because the veteran's 
contact with VA prior to December 1999 cannot be construed as 
an informal claim, the Board was unsuccessful in its efforts 
and is bound by the law as set out above.

It is noted at this juncture that the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) is not applicable to this claim because 
the appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  The Court found in Manning 
that the VCAA can have no effect on appeals that are decided 
on an interpretation of the law as opposed to a determination 
based on fact.  Also see Smith v. Gober, 14  Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.


ORDER

Entitlement to Montgomery GI Chapter 30 education benefits 
prior to December 22, 1998, is denied.



	                        
____________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


